Hill, J.
1. As against the complaining party the following charge was not erroneous: “How, the defendant insists that after the first note was given by them as joint principals, that he, S. C. Doby, and his brother, R. E. L. Doby, dissolved their old partnership, that S. 0. Doby sold out his interest to a third party and that he had no interest in it, and when this renewal note was signed he simply signed it as security. Well, on that question, the court charges you, gentlemen, that if the "original note was a joint note given by them as joint principals, and both bound on it, that when the same parties came in and gave a renewal note in lieu of the other note, and without any additional consideration, that that would also be a joint debt, and not one of security for another, unless it should appear to you, gentlemen, from the evidence, that the plaintiffs, Almand & George, agreed at the time of the giving of the second note that the note would be renewed by giving a new one by R. E. L. Doby as principal and S. 0. Doby as security. Eor, unless the plaintiffs agreed to that, they would still be joint principals on the second note; but of course if the plaintiffs agreed to that, and the defendant signed it with that understanding, then he would be a *264security. Whatever the tx-ixth about that is, gentlemen, you will determine from the evidence.”
December 13, 1916.
Complaint. Before Judge Smith. DeKalb superior court. September 11, 1915..
J. B. Irwin, for .plaintiff in error.
L. B. Norton, contra.
2. The evidence authorized the verdict against the defendant.

Judgment affirmed.


All the Justices concur.